Citation Nr: 0033504	
Decision Date: 12/22/00    Archive Date: 01/03/01	

DOCKET NO.  99-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1977 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.


REMAND

The RO denied the veteran's claim of entitlement to service 
connection for residuals of a head injury on the basis that 
it was not well grounded.  There has been a significant 
change in the law during dependency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curium order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
Section 7, Subpart (a), 114 Stat. 2096, ____ (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

During the veteran's personal hearing before a member of the 
Board in November 2000, he indicated that he had sustained 
injuries to his head during the summer of 1977 while in 
airborne training at Fort Benning, Georgia, as well as during 
a parachute incident in the winter of 1978.  He indicated 
that he had gone to a clinic at Fort Benning, Georgia, and 
been given aspirin following the injury in the summer of 1977 
and that he had received treatment at the 97th General 
Hospital in Frankfurt, Germany, beginning in the winter of 
1978 and continuing until July of that year.

An August 1995 response from the National Personnel Records 
Center, to a request for records relating to treatment of the 
veteran at the 97th General Hospital in Frankfurt, Germany in 
1977, provided additional treatment records.  The record does 
not indicate that a request has been made for records 
relating to treatment of the veteran at the 97th General 
Hospital in Frankfurt, Germany in 1978.  An August 1996 
response from Martin Army Community Hospital at Fort Benning, 
Georgia reflects that no records relating to the veteran are 
available at that facility.  

During the November 2000 hearing the veteran also testified 
that he had received approximately six months of treatment, 
beginning one year after his discharge from service, at a VA 
medical center in Wilmington, Delaware.  He then reported 
that he had received treatment at Baltimore and then 
Cambridge VA Medical facilities beginning in 1990.  He 
testified that this treatment related to his residuals of a 
head injury.  The record reflects that requests have been 
directed to the VA Medical Center in Wilmington relating to 
other disabilities of the veteran, and treatment records from 
that facility have been obtained, dated from 1980, but it 
does not appear that an attempt has been made to obtain 
records from that facility relating to residuals of a head 
injury.  

During the November 2000 hearing the veteran also testified 
that doctors have told him that he has current disability 
that is related to inservice head injury.  He also testified 
that he had been awarded Social Security disability benefits 
based upon his head injury, but he could not recall if the 
award had been based upon VA treatment records or other 
records.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should again contact the 
National Personnel Records Center and 
request that a search be made for any 
records relating to treatment of the 
veteran at the 97th General Hospital in 
Frankfurt, Germany, beginning in the 
winter of 1978 and continuing until July 
1978.  The RO should also request copies 
of all available administrative/personnel 
records relating to the veteran's 
Airborne Training class attendance at 
Fort Benning which began in 1977.  
Specifically, it should be requested that 
any available jump records or incident 
reports be provided, including Jump 
Record, DA Form 1307. 

2.  The RO should contact the Social 
Security Administration and request 
copies of all records, both medical and 
administrative, relating to any 
determination it has made regarding 
whether or not the veteran is disabled.  

3.  The RO should contact the Wilmington 
VA Medical Center and request copies of 
all records relating to any treatment of 
the veteran for residuals of a head 
injury from September 1978 until the 
present.  The RO should also contact the 
Baltimore and Cambridge VA Medical 
facilities and request copies of all 
records relating to any treatment of the 
veteran for residuals of a head injury 
from 1990 until the present.

4.  The RO should contact the veteran and 
his representative and inform them that 
they should provide competent medical 
evidence reflecting that the veteran 
currently has residuals of a head injury 
that is related to his active service.  

5.  The RO is referred to the November 
2000 hearing transcript, at page 12, 
where the veteran indicates that doctors 
have told him that he currently has 
medical problems that are related to 
military injuries.  The RO should contact 
the veteran and request that he identify 
by name and address the doctors who have 
informed him that he currently has 
residuals of head injuries he sustained 
during his active service.  Upon receipt 
of this information, and after any 
necessary authorization, the RO should 
attempt to contact the identified doctors 
and request that they provide their 
opinion as to whether or not the veteran 
currently has any residuals to head 
injuries he sustained during his active 
service.

6.  Then, the veteran should be afforded 
a VA neurology examination to determine 
the presence and etiology of any 
currently manifested residuals of head 
injury.  All indicated tests and studies 
should be conducted, and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran currently has residuals of a head 
injury and, if so, whether it is at least 
as likely as not the currently manifested 
residuals of a head injury are related to 
injuries he sustained to his head during 
his active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

7.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been 
complied with.  The RO should the 
readjudicate the issue on appeal.  

8.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



